Order entered May 10, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00398-CV

                  KAYE/BASSMAN INTERNATIONAL CORP., Appellant

                                                V.

                           PANKAJ DHANUKA, ET AL., Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 219-03698-07

                                            ORDER
       We GRANT appellees’ May 7, 2013 unopposed motion for an extension of time to file a

brief. Appellees shall file their brief on or before May 29, 2013.


                                                       /s/   DAVID LEWIS
                                                             JUSTICE